Citation Nr: 1017689	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on November 30, 2009 is warranted.  

2.  Entitlement to an increased evaluation for left knee 
post-operative meniscus tear (left knee disability), 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, status-pos meniscectomy (right 
knee disability), currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to November 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction is currently with the RO in 
Milwaukee, Wisconsin.  

In July 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In November 2006, the Board issued a decision upholding the 
RO's denial of the Veteran's claims.  The Veteran filed a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  

In March 2008, the Secretary of Veterans Affairs and the 
Veteran (the Parties) moved the Court to vacate the Board's 
decision.  The Court granted that Joint Motion for Remand the 
same month, vacating and remanding the matter to the Board.  

In August 2008 and in June 2009, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) to 
address due process concerns.  The requested actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  

The issues of entitlement to a higher rating for a left knee 
disability and to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected right knee disability 
results in pain but does not result in lateral instability or 
any subluxation, functional flexion limited to less that 75 
degrees, or functional extension limited to 5 degrees or 
greater.  

3.  The Veteran's service connected right knee disability 
does not result symptoms or level of disability not 
contemplated by the VA Schedule for Rating Disabilities.  


CONCLUSION OF LAW

1.  The criteria for a rating higher than 10 percent 
disabling for the Veteran's service connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2009).

3.  The criteria for referral of the Veteran's right knee 
disability for extraschedular consideration have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

On November 30, 2009 the Board issued a decision in which it 
adjudicated the Veteran's claims for increased ratings for 
his right and left knee disabilities.  

Received in the Board's mailroom that same date was evidence 
that the Veteran had undergone left knee surgery at a VA 
medical center on November 12, 2009.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2009).

This evidence was not before the Board at the time that the 
Board issued the November 30, 2009 decision.  Hence, that 
decision was not based on consideration of all the available 
evidence with regard to the Veteran's left knee disability.  
Although the new evidence does not address the Veteran's 
right knee, the November 2009 decision addressed both knee 
disabilities jointly where the available evidence applied to 
both knees.  Hence, the Board has decided to vacate the 
November 30, 2009 decision in its entirety.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

In the remainder of this document, the Board adjudicates the 
Veteran's appeal as to the rating assigned for his right knee 
disability (which was not impacted by the left knee surgery 
in November 2009) and remands to the RO the issues of a TDIU 
and the proper rating to be assigned for the Veteran's left 
knee disability. 

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether an increased rating or increased 
ratings are warranted for separate periods based on the facts 
found over the appeals period, a practice known as "staging 
the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

The RO has assigned a 10 percent rating for the Veteran's 
right knee disability under a Diagnostic Code designation of 
5257-5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides 
for rating arthritis.  

The Veteran's representative has correctly asserted that 
separate ratings can be assigned for instability under 
Diagnostic Code 5257 and for arthritis under Diagnostic Code 
5003 so long as the respective criteria are satisfied.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2009).  38 C.F.R. § 4.14 states that evaluation of 
the same manifestations of a disability under different 
diagnoses, a process called "pyramiding", is to be avoided.  
However, in cases where the record reflects that the Veteran 
has separate and distinct manifestations of his disability, § 
4.14 does not bar assignment of separate ratings.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  VA's General Counsel has issued a 
precedent opinion holding that, consistent with Esteban, a 
Veteran may be assigned separate ratings under Diagnostic 
Code 5257 and Diagnostic Code 5003, provided that a separate 
rating must be based upon additional disability.  VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. 
Reg. 56,704 (1998).  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, a 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability.  Id.

Arthritis is evaluated based on the limitation of motion of 
the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  If the joint 
is affected by limitation of motion but the limitation of 
motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
Id.  In the absence of limitation of motion, a 10 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups.  Id.  A 20 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups, with occasionally incapacitating exacerbations.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable (zero percent) rating is warranted where knee 
flexion is limited to 60 degrees, a 10 percent rating is 
warranted where knee flexion is limited to 45 degrees, a 20 
percent rating is warranted where knee flexion is limited to 
30 degrees, and a 30 percent rating is warranted where knee 
flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 
noncompensable rating is warranted where knee extension is 
limited to 5 degrees, a 10 percent rating is warranted where 
knee extension is limited to 10 degrees, a 20 percent rating 
is warranted where knee extension is limited to 15 degrees, a 
30 percent rating is warranted where knee extension is 
limited to 20 degrees, a 40 percent rating is warranted where 
knee extension is limited to 30 degrees, and a 50 percent 
rating is warranted where knee extension is limited to 45 
degrees.  

In rating disabilities involving arthritis, the provisions of 
38 C.F.R. § 4.59 must be considered.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

As noted in the examination reports, the Veteran has small 
surgical scars of his right knee.  In order to warrant a 
compensable evaluation, superficial scars of other than the 
head, neck, or face, must comprise areas of at least 144 
square inches, or must be unstable, or must be painful.  
38 C.F.R. § 4.118 Diagnostic Codes 7802, 7803, or 7804.  Deep 
scars or scars that cause limited motion must comprise areas 
exceeding 6 square inches in order to warrant a compensable 
evaluation.  38 C.F.R. § 4.118 Diagnostic Codes 7801.  As 
indicated in the examination reports and clinical records, 
the Veteran's scars do not meet any of these criteria so a 
separate rating for scars is not warranted.  

The Veteran underwent a medical evaluation of his knees in a 
February 2003 examination which included a review of the 
claims file.  The report of that examination includes an 
extensive discussion of the history of the Veteran's right 
knee disability.  Physical examination revealed no 
appreciable scars or joint deformity of the right knee, there 
was tenderness over the medial aspect of his right as shown 
upon deep palpation, but no effusion, and he had 5 out of 5 
motor strength.  With the knee in full extension there was no 
evidence of joint laxity in the medial lateral or collateral 
ligaments.  With the knee in 30 degrees of flexion he had 
negative anterior and posterior drawer sign.  

Range of motion of the right knee was from 0 degrees of 
extension to 75 degrees of flexion, with pain at 75 degrees.  
Extension to 0 degrees was without pain, there was pain at 5 
degrees of hyperextension.  The examiner diagnosed mild right 
knee strain with normal x-rays.  

This examination report is evidence against assigning a 
compensable rating for disability of the right knee.  The 
report shows that the Veteran had no instability of the right 
knee, no arthritis was seen on x-ray or other examination, 
and his range of motion exceeded that of even a 
noncompensable rating.  Nor is this evidence that the Veteran 
was unable to secure and follow a substantially gainful 
occupation due to his service connected right knee 
disability, or for that matter, any other disability.  

In November 2003, the Veteran underwent a right knee 
arthroscopy with joint debridement and a partial lateral 
meniscectomy.  The operation report includes a report that 
the anterior cruciate ligament appeared to have some laxity.  

Clinical examination in March 2004 showed mild knee effusion 
of the right knee with range of motion from 0 to 100 degrees.  
X-rays showed early degenerative joint disease changes.  
Range of motion in April 2004 was from 0 degrees of extension 
to 100 degrees of flexion, with no instability.  VA 
outpatient treatment notes from January 2005 include the 
Veteran's report that he had a tingling sensation at the 
sites of his knee surgery but that these did not bother him 
much.  Observation of the Veteran with regard to his right 
knee did not disclose disability.  

During the July 2005 Board hearing, the Veteran testified 
that he had daily severe pain and weakness of both knees, 
with pain worse on the right.  2005 Board hearing transcript 
at 3.  He testified that both knees had buckled, or given 
out, in the past.  Id. at 5.  He described his pain as severe 
and stated that he cannot sit in a certain position for long 
because of the pain "so I have to constantly move my knees - 
or stand up for a minute just to stop the pain.  And it 
really doesn't stop it, but it kind of eases it - eases it a 
little."  Id at 8.  

With regard to instability, the Veteran stated "It's the 
pains that I receive in both knees that - - that irritates me 
a lot.  And - - and sometimes, you know, like I say, I do be 
unstable with the pain sometimes."  Id. at 10.  He also 
testified that he has fallen in the past and that "it's 
possible one of the legs probably gives out, and I may 
stumble or something and catch myself."  Id. at 10.  

Although there was a finding of some laxity of the anterior 
cruciate ligament during the November 2003 surgery, a total 
temporary rating was in place at that time.  This finding 
therefore cannot be the basis for a higher rating at the time 
of the surgery.  He had no instability in March 2004, 
militating against a compensable rating under Diagnostic Code 
5257.  

As there was x-ray evidence of arthritis and the RO has 
apparently determined that the arthritis is a service 
connected condition, application of 38 C.F.R. § 4.59 
indicates that the minimum compensable rating is appropriate.  
In this case the minimum compensable rating for a knee 
disability is 10 percent; the rating that has been in place 
during the course of the Veteran's current claim and appeal.  

Of note is that application of 38 C.F.R. § 4.40 and § 4.45 
does not result in a higher rating.  Range of motion, even 
taking into account pain on motion, was greater than the 
range for even a zero percent rating.  

In April 2008, the Veteran again underwent VA examination.  
Although this examination was conducted to determine if the 
Veteran had right ankle and hip disability due to his service 
connected knee disabilities, both knees were examined.  The 
examiner stated that the claims file was not available for 
review but he noted an accurate relevant history of the 
Veteran's knee disability, thereby taking into account the 
history of the disability.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Range of motion of the right knee was 
from 0 degrees of extension to 125 degrees of flexion, 
without painful limitation.  Collateral and cruciate 
ligaments were intact and McMurray's sign was negative.  The 
examiner commented that there was no rotary instability of 
the right knee; he also indicated that range of motion 
testing included passive, active and three repetitive 
motions.  He reported that there was no additional functional 
impairment of the knees due to weakness, fatigability, pain, 
or incoordination.  

In September 2008, the Veteran again underwent examination of 
his right knee.  This examination included a review of the 
Veteran's claims file and the examiner recited a relevant 
history from that file.  Physical examination revealed that 
the Veteran's gait and station were within normal limits with 
weight equally distributed on both lower extremities.  He was 
able to stand on his toes and heels without difficult and 
there was no evidence of swelling of his knees.  

Three scars from prior arthroscopic surgery were present on 
the Veteran's right knee but these scars were nontender and 
nonadherent to underlying tissue.  Range of motion of the 
Veteran's right knee was from 0 degrees of extension to 120 
degrees of flexion without painful limitation.  Collateral 
and cruciate ligaments were intact and stable to both varus 
and valgus stressing.  The anterior and posterior cruciate 
were intact.  There was no rotary instability.  There was 
mild subpatellar crepitation with extension and flexion of 
the knee.  There was no evidence of quadriceps atrophy or 
joint effusion.  There was minimal subpatellar crepitation of 
the right knee.  

The examiner stated that clinical findings do not indicate 
any functional limitation at the time of the examination and 
that there was no instability of either knee, providing 
highly probative evidence against the claim regarding the 
critical issue of instability of the Veteran's right knee.  
He also reported that there was no functional impairment 
evidenced by x-ray evidence or physical findings and that the 
ranges of motion were during passive, active and three - 
repetitive motions with no additional functional impairment 
due to pain, weakness, fatigability, incoordination or flare 
up.  He reported that no assistive devices were in place and 
that there were no incapacitating episodes, radiation of 
pain, and no neurological findings or affect on the Veteran's 
usual daily activities.  

Finally, the examiner diagnosed mild right  knee arthritis 
with x-rays evidence of calcification of the quadriceps 
tendon at its insertion with no identified effusion but with 
mild degenerative changes.  

An orthopedic surgery consult note signed by a physician 
approximately two weeks after the September 2008 examination 
is of record.  This note documents that the Veteran had been 
followed in rheumatology for multiple joint complaints, 
primarily of the right hip and knee and chronic low back pain 
and that the Veteran believed that these symptoms were 
related to his knee.  The Veteran complained of swelling of 
the knee and entire thigh and that the pain was across his 
back and down to his right foot.  A rheumatologist had 
suggested that this pain was related to his right hip 
arthritis.  Physical examination found the Veteran to have no 
effusion if the right knee, a diffuse tenderness to pressure 
including along the medial and lateral joint lines, no 
ligamentous laxity and a range of motion of zero to 120 
degrees.  The consult note also lists that x-rays of the 
right knee showed no significant degenerative changes.  The 
physician agreed with the rheumatologist that the Veteran's 
low back, right hip, and right knee pain all derived from 
arthritis of his right hip.  This physician also stated to 
consider a magnetic resonance imaging study (MRI) of the knee 
for further evaluation of meniscal or cartilage pathology.  

Another orthopedic surgery note from April 2009 is of record.  
This mostly repeats the finding of the earlier note, again 
noting a full range of motion of the right knee, with no 
ligamentous laxity, no effusion, and no significant 
degenerative changes.  As an assessment the orthopedic 
resident provided right hip and knee pain, likely due to 
moderate arthritis and chondromalacia as well as hip 
impingement.  

The clinical records and the above described examination 
reports are evidence against assigning higher or additional 
evaluations for the Veteran's right knee disability.  None of 
the criteria for ratings under any applicable diagnostic code 
are met other than the criterion of painful joints due to 
arthritis.  An evaluations is in place for the minimum 
compensable rating of the right knee, which is what is 
specified whether under Diagnostic Code 5003 or by 
application of § 4.59.  There is no evidence favorable to 
additional or higher ratings under the schedule.  

In an October 2009 statement, the Veteran's representative 
argued as follows:  "The appellant has subjective complaints 
of instability.  Objective testing in April 2009 did not 
demonstrate laxity in the ligaments.  This objective 
evaluation, however, fails to address the subjective feeling 
of instability experienced by the appellant."  

The Board finds that this argument is without merit.  
"Testing" of subjective instability amounts to no more than 
asking the Veteran if his knees feel unstable.  This was done 
during the Board hearing.  While acknowledging that the 
Veteran believes that his right knee is unstable, the Board 
places more weight on the objective results of stability 
testing than on the Veteran's subjective reports, which is 
found to outweigh the Veteran's claims.  

Moreover, with regard to instability of the knee, the 
criteria for a compensable rating is whether there is lateral 
instability or recurrent subluxation, not whether the Veteran 
experiences a feeling of instability.  

In that document the representative also argued as follows:  
"The relative laxity in the knee joint while it is not in 
its weight bearing status does not overcome the veteran's 
complaints, and indeed, the April 2009 examiner failed to 
discuss whether pain on weight bearing would result in 
instability of the bilateral knees."  

This two part argument is also without merit.  First, the 
representative is impermissibly injecting his own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Second, the representative 
mischaracterizes the rating criteria by attempting to 
substitute "pain" for subluxation and lateral instability.  
Finally, the representative refers to VA orthopaedic surgery 
clinic outpatient treatment notes, the only April 2009 
references to the Veteran's knees, as an "examination".  
There is no requirement that a treating clinician discuss 
pain on weight bearing.  

Also considered by the Board is whether referral for 
extraschedular consideration is warranted in this case.  The 
Board finds that it is not.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the Veteran's right knee 
disability result in a level of disability or symptomatology 
not addressed by the schedular criteria.  His disability 
results in pain with minimal limitation of motion.  These 
manifestations, both in kind and severity, are contemplated 
by the schedular criteria found at 38 C.F.R. §§  4.40, 4.45, 
4.59 and § 4.71a, Diagnostic Codes 5003, 5260 and 5261.  
Thus, analysis of this case under the first step specified in 
Thun indicates that referral for extraschedular consideration 
is not warranted in this case, the Board need go no further 
in the analysis.  Referral is not indicated in this case.

In summary, the preponderance of the evidence is against 
assigning a higher evaluation or additional evaluations for 
the Veteran's right knee disability or for referral for 
extraschedular consideration, for any period on appeal.  
Hence, the appeal with regard to the rating assigned for a 
right knee disability must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA provided VCAA notice to the Veteran in letters sent in 
November 2003 and September 2008.  The November 2003 letter 
informed the Veteran of the evidence needed to substantiate 
his claim for increased ratings for his right knee disability 
and told him of his and VA's respective duties in obtaining 
evidence.  In the September 2008 letter the RO informed the 
Veteran as to how VA assigns disability ratings and provided 
examples of evidence going to such assignment.  Neither 
letter informed the Veteran as to how VA assigns effective 
dates and the later letter was sent after the initial 
adjudication by the RO.  Hence, there are VCAA notice defects 
in this case.  

Not all notice defects require that the Board delay 
adjudication of an appeal in order to provide corrective 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(explaining application of the rule of prejudicial error in 
VA benefits law).  In this case no delay is necessary because 
the notice errors have not resulting in prejudice to the 
Veteran.  As to the timing defect, the RO readjudicated the 
Veteran's claim in October 2008 and again in July 2009, 
following the last notice letter.  These readjudications 
coupled with the time that the Veteran has had to provide 
argument and evidence to support his claim have cured the 
timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Because 
neither the RO nor the Board have awarded any benefits 
following the Veteran's claim for an increase, an effective 
date will not be assigned and no prejudice can result from 
lack of notice as to how VA assigns effective dates.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service and VA treatment records are 
associated with the claims file.  The Board had before it, as 
did the RO, the Veteran's VA vocational rehabilitation 
folder.  As indicated above, the Veteran had an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Adequate VA examinations 
were conducted in February 2003, April 2008, and September 
2008.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The November 30, 2009 Board decision is vacated.  

The appeal is denied with regard to entitlement to an 
increased evaluation for right knee degenerative joint 
disease, status-pos meniscectomy (right knee disability), 
currently evaluated as 10 percent disabling.  


REMAND

Received in November 2009 is evidence showing that the 
Veteran underwent a left knee arthroscopy partial 
meniscectomy that same month.  Given this recent surgical 
procedure, the evidence of record is insufficient to 
determine the degree of disability suffered by the Veteran 
since November 2009 for this knee.  Hence, the Board will 
remand the issue involving the Veteran's left knee so that 
all relevant evidence may be considered by the RO in the 
first instance.  Cf. Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (discouraging a piecemeal adjudication).  

During the July 2005 Board hearing, the representative asked 
the Veteran what he did for work.  Board hearing transcript 
at 6.  The Veteran responded that he did not work but that he 
was a full time college student and that this was pursuant to 
VA vocational rehabilitation.  Id.  He explained that the 
goal was to get in a field that did not entail strenuous 
lifting that he was unable to do because of his knee 
disabilities.  Id.  

In the March 2008 Joint Motion the Parties agreed that this 
testimony gave rise to a question of whether the Veteran was 
entitled to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  
The basis for this finding is unclear given the fact that the 
Veteran was a full time college student and, therefore, not 
working full time.  In any event, on remand, the RO must 
adjudicate whether a TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
as to his possible claim for a TDIU.  

2.   Ensure that all outstanding records 
of treatment of the Veteran's left knee 
disability as well as records relevant to 
his employment are associated with the 
claims file.  

3.  Then, afford the Veteran an 
opportunity for an appropriate VA 
examination of the left knee.  The claims 
file must be provided to the examiner, the 
examiner must review the claims file, and 
the examiner must annotate his or her 
report as to whether the claims file was 
reviewed.  

In addition to findings involving the 
function of the Veteran's left knee, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or higher probability) that 
the Veteran's service connected 
disabilities render him unable to obtain 
and follow a substantially gainful 
occupation.  The examiner must provide a 
rationale for his or her opinion, a mere 
conclusion and recitation of facts does 
not constitute an adequate examination.  

4.  Then adjudicate the Veteran's claims 
for an increased evaluation for his 
service connected left knee disability and 
for a TDIU.  If any benefit sought is not 
granted in full provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  

5.  Then, unless the Veteran withdraws his 
appeal, return the Veteran's claims file 
and his VA vocational rehabilitation file 
to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


